Citation Nr: 0906460	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-24 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, based on the 
claim of clear and unmistakable error in the November 1995 
rating action that awarded a total disability rating based on 
individual unemployability (TDIU), effective April 1, 1993. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1967.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant's representative in January 2009 asserted that 
her claim was not ready for appellate review as the actions 
ordered in the prior remand had not been completed.  

The appellant is seeking entitlement to Dependency and 
Indemnity Compensation  (DIC) under the provisions of 38 
U.S.C.A. § 1318.  She contends there was error in the 
assignment of the effective date for the grant of TDIU 
benefits.  She maintains that if the correct effective date 
for this benefit been assigned, the Veteran would have been 
in receipt of a total disability rating for 10 years prior to 
his death in 2002, and therefore, the appellant would be 
entitled to DIC benefits pursuant to 38 U.S.C.A. § 1318.  

The Board remanded the appellant's claim in October 2006.  
The purpose of the remand was to have VA adjudicate the 
appellant's claim that there was clear and unmistakable error 
(CUE) in the November 1995 rating decision which assigned 
April 1, 1993 as the effective for entitlement to TDIU 
benefits.  This does not appear to have been accomplished.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Since the 
actions ordered by the Board in October 2006 do not appear to 
have been completed, a remand is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  VA should again notify the appellant 
and her representative of the evidence 
necessary to support her claim for DIC 
under 38 U.S.C.A. § 1318, based on a 
claim of clear and unmistakable error in 
the November 1995 rating decision that 
assigned an effective date of April 1993, 
for the award of TDIU benefits.  This 
should include providing copies of the 
applicable statutes and regulations, 
including 38 C.F.R. § 3.400. The 
appellant and her representative should 
then be given an opportunity to present 
evidence or argument in support of her 
claim.  

2.  VA should then adjudicate the claim 
of whether there was clear and 
unmistakable error in the November 1995 
rating decision which assigned April 1, 
1993 as the effective date for TDIU.  

3.  VA should then readjudicate the claim 
for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  If the 
claim remains denied, the appellant 
should be provided a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




